Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00862-CR

                                     Noel Martinez BALDERAS,
                                             Appellant

                                                 v.

                                         The STATE of Texas,
                                               Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR7108
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 9, 2015

AFFIRMED

           Appellant Noel Martinez Balderas was indicted for possession of a controlled substance—

methamphetamine less than one gram. Balderas entered a plea of nolo contendere and the trial

court placed him on deferred adjudication probation for a period of two years and assessed a fine

in the amount of $1,000.00. After three motions to adjudicate and revoke Balderas’s probations,

the State again alleged Balderas violated condition number five of his probation, namely that he

failed to report to the supervision officer, in person, for the months of January, February, March,

April, May, July, and August, 2014. On November 21, 2014, Balderas entered a plea of true and
                                                                                      04-14-00862-CR


the trial court found the allegations to be true. The trial court subsequently adjudicated Balderas’s

guilt, sentenced him to eighteen months’ confinement in the State Jail Division of the Texas

Department of Criminal Justice and assessed a fine in the amount of $1,000.00. Balderas timely

filed a notice of appeal.

                   COURT-APPOINTED APPELLATE COUNSEL’S ANDERS BRIEF

       Balderas’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel

also filed a motion to withdraw. In appellate counsel’s brief, he recites the relevant facts with

citations to the record, analyzes the record with respect to the evidence supporting the conditions

the trial court found Balderas to have violated, and accompanies the analysis with relevant legal

authorities. Counsel concludes the appeal is frivolous and without merit. See Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.).

       We conclude the brief meets the Anders requirements. See Anders, 386 U.S. at 744; see

also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel provided Balderas with a copy of the brief

and counsel’s motion to withdraw, and informed Balderas of his right to review the record and file

a pro se brief. See Nichols, 954 S.W.2d at 85–86; see also Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). This court also advised Balderas of his right to

request a copy of the record and file a brief. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex.

Crim. App. 2014). Balderas has neither filed a brief nor requested a copy of the record.

                                           CONCLUSION

       Having reviewed the record and court-appointed counsel’s Anders brief, we agree with

Balderas’s court-appointed appellate counsel that there are no arguable grounds for appeal and the

appeal is wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
                                                -2-
                                                                                       04-14-00862-CR


Crim. App. 2005). We affirm the trial court’s judgment and grant appellate counsel’s motion to

withdraw. See Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Balderas wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or he must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either (1) this opinion or (2)

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk

of the Texas Court of Criminal Appeals. Id. R. 68.3(a). Any petition for discretionary review

must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. Id.

R. 68.4.

                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                                 -3-